DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2020, 12/30/2020, 02/02/2021 and 04/07/2021 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


In independent claim 1, claim limitation “a network interface unit configured to arrange received packets into chunks” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a network interface unit” coupled with functional language “configured to arrange received packets into chunks” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 6 and figure 1 for the 35 U.S.C. 112(f) limitation.

In claim 2, claim limitation “the first processor is in a set of one or more processors configured to copy chunks from the first buffer to locations in the second buffer” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “the first processor is in a set of one or more processors” coupled with functional language “configured to copy chunks from the first buffer to locations in the second buffer” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 2 has been interpreted

A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [006] and figures 1 and 8D for the 35 U.S.C. 112(f) limitation.

In claim 3, claim limitation “the second processor is in a set of two or more processors configured to write, by way of the storage controller, chunks from the second buffer to the plurality of non-volatile memory units” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “the second processor is in a set of two or more processors” coupled with functional language “configured to write, by way of the storage controller, chunks from the second buffer to the plurality of non-volatile memory units” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 3 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [006] and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 4, claim limitation “the first processor or the second processor is configured to read from the first memory and write to the second memory” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “the first processor or the second processor” coupled with functional language “is configured to read from the first memory and 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 4 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [007] and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 4, claim limitation “the first processor or the second processor is configured to read from the second memory and write to the plurality of non-volatile memory units ” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “the first processor or the second processor” coupled with functional language “is configured to read from the second memory and write to the plurality of non-volatile memory units” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 4 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [007] and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 5, claim limitation “the network interface unit is further configured to generate chunk indexes for each of the chunks” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “the network interface unit” coupled with functional language “is 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 5 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [006] and figure 4 for the 35 U.S.C. 112(f) limitation.

In claim 14, claim limitation “the network interface unit includes a NOP generator configured to generate synthetic null packets” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “the network interface unit includes a NOP generator” coupled with functional language “configured to generate synthetic null packets” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 14 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [117] and figure 6A for the 35 U.S.C. 112(f) limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In line 1 of claim 10, “system is also configured to” should be corrected to – the system is also configured to--. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: 
Claim 14 recites “a NOP generator” in lines 1-2. However the abbreviation “NOP” is not defined in claim 14. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10831408 B2. Although the claims at issue are claim 1 of the present application is anticipated by claim 1 of U.S. Patent No. US 10831408 B2 in that claim 1 of U.S. Patent No. US 10831408 B2 contains all the limitations of claim 1 of the present application. Claim 1 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/034,593
U.S. Patent No. US 10831408 B2
Claim 1. A system comprising: 


a network interface unit configured to arrange received packets into chunks, wherein each chunk contains one or more whole packets; 





a first processor and a first memory coupled to the network interface unit, wherein the first memory contains a first buffer; a second processor and a second memory, 
wherein the second memory contains a second buffer and an I/O queue; and a storage controller coupled to the second processor and to a plurality of non-volatile memory units, 
wherein the system is configured to: (i) allocate an entry in the I/O queue for a particular chunk stored in the first buffer, (ii) copy the particular chunk from the first buffer to a location in the second buffer associated with the entry in the I/O queue, and (iii) write, by way of the storage controller, the particular chunk from the second buffer to one of the plurality of non-volatile memory units that is mapped to the entry in the I/O queue.
A system comprising: a plurality of non-volatile packet storage memory units; a non-volatile file system memory unit containing a file system; a network interface unit configured to arrange received packets into chunks, wherein each chunk contains a plurality of packets, and wherein the network interface unit is further configured to generate chunk indexes for each chunk, the chunk indexes respectively containing one or more timestamps or counts of packets within the associated chunks; a first processor and a first memory coupled to the network interface unit, wherein the first memory contains a first buffer; a second processor and a second memory coupled to the first processor and to the non-volatile file system memory unit, wherein the second memory contains a second buffer and an I/O queue; and a storage controller coupled to the second processor and to the plurality of non-volatile packet storage memory units, wherein the system is configured to: (i) allocate an entry in the I/O queue for a particular chunk stored in the first buffer, (ii) copy the particular chunk from the first buffer to a location in the second buffer associated with the entry in the I/O queue, (iii) write the particular chunk from the second buffer to one of the plurality of non-volatile packet storage memory units, and (iv) write a chunk index associated with the particular chunk to the file system.



Claim 1 of U.S. Patent No. US 10831408 B2 as shown in the table above contains every element of claim 1 of the present application and as such anticipates claim 1 of the present application.

The examiner would like to point out that
“Write, by way of the storage controller, the particular chunk from the second buffer to one of the plurality of non-volatile memory units” in the claim 1 in present application is similar to “write the particular chunk from the second buffer to one of the plurality of non-
 “Mapped to the entry in the I/O queue” in the claim 1 in present application is similar to “associated with the entry in the I/O queue” in the claim 1 in U.S. Patent No. US 10831408 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10831408 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the present application is anticipated by claim 2 of U.S. Patent No. US 10831408 B2 in that claim 2 of U.S. Patent No. US 10831408 B2 contains all the limitations of claim 6 of the present application. Claim 6 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/034,593
U.S. Patent No. US 10831408 B2
Claim 6. The system of claim 1, wherein the first buffer and the second buffer are ring buffers.
Claim 2. The system of claim 1, wherein the first buffer and the second buffer are ring buffers.


Claim 2 of U.S. Patent No. US 10831408 B2 as shown in the table above contains every element of claim 6 of the present application and as such anticipates claim 6 of the present application.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10831408 B2. Although the claims at issue are claim 7 of the present application is anticipated by claim 3 of U.S. Patent No. US 10831408 B2 in that claim 3 of U.S. Patent No. US 10831408 B2 contains all the limitations of claim 7 of the present application. Claim 7 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/034,593
U.S. Patent No. US 10831408 B2
Claim 7. The system of claim 1, wherein a size of each of the chunks is fixed and identical.
Claim 3. The system of claim 1, wherein a size of each of the chunks is fixed and identical.


Claim 3 of U.S. Patent No. US 10831408 B2 as shown in the table above contains every element of claim 7 of the present application and as such anticipates claim 7 of the present application.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10831408 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the present application is anticipated by claim 4 of U.S. Patent No. US 10831408 B2 in that claim 4 of U.S. Patent No. US 10831408 B2 contains all the limitations of claim 8 of the present application. Claim 8 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.




U.S. Patent No. US 10831408 B2
Claim 8. The system of claim 1, wherein each of the chunks contains an integer number of packets, and wherein unused space in any of the chunks is filled with padding bytes.
Claim 4. The system of claim 1, wherein each of the chunks contains an integer number of packets, and wherein unused space in any of the chunks is filled with padding bytes.


Claim 4 of U.S. Patent No. US 10831408 B2 as shown in the table above contains every element of claim 8 of the present application and as such anticipates claim 8 of the present application.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10831408 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the present application is anticipated by claim 5 of U.S. Patent No. US 10831408 B2 in that claim 5 of U.S. Patent No. US 10831408 B2 contains all the limitations of claim 9 of the present application. Claim 9 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/034,593
U.S. Patent No. US 10831408 B2
Claim 9. The system of claim 1, wherein the first processor and the first memory are part of a first non-uniform memory access (NUMA) node, and wherein the second processor and the second memory are part of a second NUMA node.
The system of claim 1, wherein the first processor and the first memory are part of a first non-uniform memory access (NUMA) node, and wherein the second processor and the second memory are part of a second NUMA node.


Claim 5 of U.S. Patent No. US 10831408 B2 as shown in the table above contains every element of claim 9 of the present application and as such anticipates claim 9 of the present application.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10831408 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the present application is anticipated by claim 9 of U.S. Patent No. US 10831408 B2 in that claim 9 of U.S. Patent No. US 10831408 B2 contains all the limitations of claim 11 of the present application. Claim 11 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/034,593
U.S. Patent No. US 10831408 B2
Claim 11. The system of claim 1, wherein the first processor and the first memory are communicatively coupled to the network interface unit by way of a first system bus, and wherein the second processor and the second memory are communicatively coupled to at least one of the plurality of non-volatile memory units by way of a second system bus.
Claim 9. The system of claim 1, wherein the first processor and the first memory are communicatively coupled to the network interface unit by way of a first system bus, and wherein the second processor and the second memory communicatively coupled to the non-volatile file system memory unit by way of a second system bus.


.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 10831408 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the present application is anticipated by claim 10 of U.S. Patent No. US 10831408 B2 in that claim 10 of U.S. Patent No. US 10831408 B2 contains all the limitations of claim 12 of the present application. Claim 12 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/034,593
U.S. Patent No. US 10831408 B2
Claim 12. The system of claim 11, wherein the network interface unit includes a direct memory access (DMA) engine that writes chunks to the first memory by way of the first system bus, and wherein the network interface unit includes a back-pressure throttle that causes delay or dropping of received packets when the DMA engine detects congestion on the first system bus.
Claim 10. The system of claim 9, wherein the network interface unit includes a direct memory access (DMA) engine that writes chunks to the first memory by way of the first system bus, and wherein the network interface unit includes a back-pressure throttle that causes delay or dropping of received packets when the DMA engine detects congestion on the first system bus.


.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10831408 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the present application is anticipated by claim 11 of U.S. Patent No. US 10831408 B2 in that claim 11 of U.S. Patent No. US 10831408 B2 contains all the limitations of claim 13 of the present application. Claim 13 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/034,593
U.S. Patent No. US 10831408 B2
Claim 13. The system of claim 1, wherein chunks stored in the second buffer are written to the non-volatile memory units in a round-robin fashion.
Claim 11. The system of claim 1, wherein chunks stored sequentially in the second buffer are written to the non-volatile packet storage memory units in a round-robin fashion.


Claim 11 of U.S. Patent No. US 10831408 B2 as shown in the table above contains every element of claim 13 of the present application and as such anticipates claim 13 of the present application.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10831408 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the .

Present Application Number: 17/034,593
U.S. Patent No. US 10831408 B2
Claim 16. A method comprising: receiving, 

by a network interface unit, a plurality of packets; arranging, by the network interface unit, one or more whole packets from the plurality of packets into a chunk;


writing, by the network interface unit, the chunk to a first buffer within a first memory; 
allocating an entry for the chunk in an I/O queue of a second memory; 


copying the chunk from the first buffer to a location in a second buffer of the second memory, wherein the location in the second buffer is associated with the entry in the I/O queue; 

and writing, by way of a storage controller, the chunk from the second buffer to one of a plurality of non-volatile memory units that is mapped to the entry in the I/O queue.
A computer-implemented method comprising: receiving, by a first memory and from a network interface unit, a chunk and a chunk index, wherein the chunk contains a plurality of packets that were captured by the network interface unit, and wherein the chunk index contains timestamps or a count of packets in the chunk; storing the chunk in a first buffer of the first memory and storing the chunk index in an index buffer of the first memory; allocating an entry for the chunk in an I/O queue of a second memory and an entry for the chunk in a chunk processing queue of the first memory; reading the chunk processing queue to identify the chunk; copying the chunk from the first buffer to a location in a second buffer of the second memory, wherein the location is associated with the entry that was allocated in the I/O queue; instructing a storage controller to write the chunk to one of a plurality of non-volatile packet storage memory units coupled to the storage controller; and writing the chunk index to a file system.


Claim 13 of U.S. Patent No. US 10831408 B2 as shown in the table above contains every element of claim 16 of the present application and as such anticipates claim 16 of the present application.

The examiner would like to point out that “mapped to the entry in the I/O queue” in the claim 16 in the present application is similar to “associated with the entry in the I/O queue” in the claim 13 in U.S. Patent No. US 10831408 B2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20 recites the limitation "the chunks" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Examiner’s Note:
Claim 2 is objected and will be allowable after receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Claim 3 is objected and will be allowable after receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Claim 4 is objected and will be allowable after receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Claim 5 is objected and will be allowable after receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Claim 10 is objected and will be allowable after receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Claim 14 is objected and will be allowable after receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Claim 15 is objected and will be allowable after receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Claim 17 is objected and will be allowable after receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Claim 18 is objected and will be allowable after receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Claim 19 is objected and will be allowable after receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulkarni et al. (US 6414966 B1, date issued: July 2, 2002) disclose a bridging device for mapping and demapping Ethernet data packets onto a SONET network includes an Ethernet controller chip set which receives packet data, a SONET framer for a SONET interface, a UTOPIA interface for the SONET framer, and an FPGA (or ASIC) which bridges the UTOPIA 

BAEK et al. (US 20170063992 A1, publication date: March 2, 2017) disclose that a server device includes a plurality of interface circuits configured to connect with a network, and perform format conversion between network packets and data chunks, the network packets being packets communicated with the network, the data chunks complying with an internal format; a plurality of memory modules operating independently of each other; and a switch circuit connected between the plurality of interface circuits and the plurality of memory modules, the switch circuit being configured to select at least one memory module from among the plurality of memory modules based on an attribute of a first data chunk transmitted from the plurality of interface circuits and, send the first data chunk to the selected memory module, wherein the selected at least one memory module is configured to, decode the first data chunk, and perform 

Donley et al. (US 20040193876 A1, publication date: September 30, 2004) disclose that an architecture for authenticating packets is provided that includes: an input operable to receive a packet, the packet comprising at least one of a transport, session and presentation header portion and a transport agent operable to compute a first message authentication code based on at least some of the contents of the packet and compare the first message authentication code with a second message authentication code in the at least one of a transport, session, and presentation header portion to authenticate the packet (abstract).

Kesavan et al. (Optimal multicast with packetization and network interface support, IEEE, Conference Paper, PP 370-377, Year: 1997) disclose that modern networks typically limit the size of the largest packet for efficient communication. Thus, long messages are packetized and transmitted. Such networks also provide network interface support for nodes, which typically includes a coprocessor and memory, to implement the lower layers of the communication protocol. This paper presents a concept of smart network interface support for packetization and an optimal multicast algorithm for systems with such support. Two implementations of smart network interface, First-Child-First-Served (FCFS) and First-Packet-First-Served (FPFS), are studied and compared. It is shown that the FPFS network interface support is more practical and efficient Next, the components of multicast latency under FPFS implementation are analyzed by using a pipelined model. A concept of k-binomial tree is introduced, and proved to be optimal for multicasting under the FPFS scheme. A method to construct contention-free k-binomial trees on contention-free orderings of the nodes is presented. For a 64-node system with irregular network, simulation results indicate that the optimal k-binomial tree is up to 2 times better than the conventional binomial tree for a range of multicast set sizes and message .

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111